The opinion of the court was delivered by
Garrison, J.
In overruling the questions put on cross-examination the trial court committed error that was injurious to the defendant. The testimony elicited by the state *240from the witness on her examination in chief, was that she and Miss Y. went from the defendant’s office to the honse of Mrs. Z., and that they got the information as to how to get there from the doctor. This testimony was relevant to the state’s case only in so far as it raised the inference that the defendant had sent or directed the women to go to Mrs. Z.’s house. If he had so directed them, then the claim that he immediately came there and performed an unlawful operation, which, on the state’s theory, he could not have performed at a hospital or other place not selected by himself, was rendered far more probable than it would have been if Mrs. Z.’s house were not of the doctor’s selection or suggestion; while if the doctor’s suggestion was that Miss Y. be taken to a hospital, that circumstance so strongly militated against the state’s theory as to be essential to the fair trial of the defendant. The cross-examination went, therefore, to a vital point.
Two rules of evidence were violated by the overruling of this cross-examination:
First. That where the examination in chief elicits part of a conversation the other side is entitled on cross-examination to find out whether that was all of the conversation, and in general to have other relevant parts thereof; and
Second. That where a statement- that is testified to in chief admits of two inferences, it is the proper function of cross-examination to eliminate, if possible, that inference or impression that is unfavorable to the party against whom the testimony in chief was given.
Eor the trial error thus indicated, the judgment of the sessions must be reversed and a venire de novo awarded.